Citation Nr: 1424996	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  05-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected headache disorder (and its treatment) or to a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to August 1971 and from January 1991 to March 1991.  The case is before the Board of Veterans' Appeals (Board) on appeal from January 2006 (hypertension) and March 2008 (psychiatric disability) rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2008, November 2010, April 2013, and December 2013, these claims were remanded for additional development.

In the December 2013 remand, the Board referred the matter of entitlement to a total rating based on individual unemployability (TDIU).  In January 2014, the Veteran submitted a statement requesting that TDIU be addressed after resolution of the current appeal.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is aware that the case has been remanded on 4 previous occasions and that the appeal has now been pending more than 9 years.  However, submissions by the Veteran and the receipt of additional evidence after the development sought by the Board was completed leave the record in a state not ripe for appellate review.  Specifically, the state of the record at the time of the most recent remand (in December 2013) was that the Veteran did not have an Axis I diagnosis of a psychiatric disability.  Therefore, the threshold requirement for establishing service connection for such disability was not met.  However, it was noted in the remand that the Veteran had identified more recent treatment records asserted to be pertinent.  In accordance with VA's duty to assist, the Board remanded the case to secure such records and also instructed that if those records suggested additional development, the AOJ should arrange for such development.  

The records added on remand include VA treatment records (significantly, dated after the May 2013 VA examination when the Veteran was found to not have a DSM-IV Axis I diagnosis), which show an assessment of unspecified depressive disorder (and suggest he does have an Axis I psychiatric diagnosis).  

In light of the fact that the additional records received after the VA psychiatric evaluation report show that the Veteran does have an Axis I diagnosis, pursuant to the Board's remand instructions, it was then incumbent on the AOJ to reconcile the conflicting evidence by arranging for another VA examination to ascertain whether the Veteran has (since the May 2013 examination) developed an acquired psychiatric disability that may be related to his service.  Stegall v. West, 11 Vet. App. 268 (1998).  As this was not done, corrective action is necessary.  While the Board is aware that this remand will add to the delay in the final disposition of the appeal, the delay results from the continuous flow of evidence and information being added to the record (and the further development sought is mandated under VA's duties to assist the Veteran).

Additionally, in January 2014, the Veteran reported that he was participating in group therapy and individual treatment for a psychiatric disability. Records of such treatment may contain pertinent information, and must be secured.  Notably, VA records are constructively of record.

Inasmuch as the claim of service connection for hypertension is in part premised on the theory that such disability is secondary to a service-connected psychiatric disability, the 2 issues are inextricably intertwined and consideration of this claim must be deferred pending resolution of the claim for service connection for a psychiatric disability. 

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify any and all treatment he has received for a psychiatric disability (records of which are not already associated with the record), specifically to include the group and individual therapy he reported in January 2014.  Secure those records for association with the record on appeal.

2.  Thereafter, arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine whether he has an Axis I psychiatric diagnosis related to service.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have an Axis I diagnosis of an acquired psychiatric disability?  If an acquired psychiatric disability is not diagnosed, reconcile that conclusion with the  treatment records which show the Veteran is receiving VA treatment for an Axis 1 psychiatric diagnosis..

(b)  If an acquired psychiatric disability entity is diagnosed, please opine whether such is at least as likely as not (a 50 percent or greater probability) etiologically related to service or events therein (or was caused or aggravated by a service-connected disability).

The examiner must explain the rationale for all opinions, with citation to supporting factual data, as indicated.

3.  Review the record and arrange for any further development indicated (e.g., a nexus examination if suggested by the development requested above) with respect to the claim of service connection for hypertension.

 4.  Then, readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

